Smith, C. J.,
delivered the opinion of the court.
(After stating the facts as above.) Appellee’s claim is based altogether upon the second letter written by Clark & Co. to Major, inclosing the two policies issued in April, 1908, and it objected in the court below to, the introduction by appellant of the letter written by Clark *541& Co. in 1907, inclosing* the policy of the Industrial Insurance Company then issued, and also to the testimony hereinbefore set out of the matters which rest in parol. It will be unnecessary for us to pass upon the ruling's of the court below on the objections interposed to this evidence, for the reason that the guaranty contained in the letter relied on by appellee from Louis V. Clark & Co. to Major, appellee’s manager, that the total premium to be paid by appellant on the two policies enclosed therein “shall not exceed two per cent.” (on the total, amount of wages paid by appellee to its employees), purports, and consequently must be held, to be the personal guaranty of the agents, and not of their principal, for the body of the letter, and not the form of the signature thereto, must control. Revolving Scraper Co. v. Tuttle, 61 Iowa, 423, 16 N. W. 353, 47 Am. Rep. 816; Leach v. Blow, 8 Smedes & M. 221; 2 C. J., p. 674, section 327; 4 Elliott on Contracts, section 2834 et seq.

Reversed and remanded.